     Case 2:18-cv-08420-RGK-PJW Document 72 Filed 01/31/20 Page 1 of 5 Page ID #:469



 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                     WESTERN DIVISION
11
      UNITED STATES OF AMERICA,                    CV 18-8420-RGK (PJWx)
12                                             No. CV 18-8763-RGK (PJWx)
                 Plaintiff,
13                                             [PROPOSED] ORDER FOR INTERLOCUTORY
                       v.                      SALE OF DEFENDANT REAL PROPERTY
14                                             LOCATED IN SAN FRANCISCO,
      REAL PROPERTY LOCATED IN SAN             CALIFORNIA
15    FRANCISCO, CALIFORNIA,

16               Defendants.

17    MICHAEL G. LACEY

18
                 Titleholder.
19

20

21          For good cause appearing, and upon the parties’ stipulation, it

22    is hereby ORDERED that the defendant real property located in San

23    Francisco, California, be sold according to the procedures below:

24          1.    The defendant real property located in San Francisco,

25    California, APN: 0097C011 (the “Union Property”), is to be sold for

26    fair market value, and the net proceeds of the sale, if any, should

27    be substituted for the Union Property as the defendant res in this

28    action.
     Case 2:18-cv-08420-RGK-PJW Document 72 Filed 01/31/20 Page 2 of 5 Page ID #:470



 1          2.    An interlocutory sale of the Union Property is appropriate

 2    and necessary under Rule G(7)(b)(i) of the Supplemental Rules for

 3    Admiralty or Maritime Claims and Asset Forfeiture Actions

 4    (“Supplemental Rules”) in order to preserve the value of the

 5    defendant res and to minimize expenses associated with keeping and

 6    maintaining the Union Property.

 7          3.     Due to the expense of keeping and maintaining the

 8    property, including tax payments, and Mr. Lacey’s inability to pay

 9    those expenses, the property is at risk for deterioration, damage or

10    disrepair if it is not sold.

11          4.    The procedures set forth in 28 U.S.C. §§ 2001, 2002 and

12    2004 (providing for public sale of property under court control) are

13    not reasonable, appropriate or likely to yield the highest price for

14    the Union Property.      Because of the high value of the Union Property,

15    the limited and unique nature of the market to which the property can

16    be marketed, and the expertise needed to sell and market real estate

17    of this value and type to the public, the Court orders the

18    interlocutory sale according to the terms described herein.

19          5.    The legal description of the Union Property is:

20          Apartment   No. 700, as shown on plat attached to that certain
            document    recorded May 19, 2004, Reel I641, Image 533,
21          Official    Records, of the improvements situated on the
            following   described property:
22
            Commencing at the point of intersection of the Northerly line
23          of Union Street with the Westerly line of Leavenworth
24          Street and running thence Westerly along said line of Union
            Street 65 feet; thence at a right angle Northerly 137
25          feet and 6 inches to the Southerly line of Havens Street;
            thence Easterly along said line of Havens Street 65 feet
26          to the Westerly line of Leavenworth Street, and thence
            Southerly along said line of Leavenworth Street 137 feet, 6
27          inches to the Northerly line of Union Street and the point
            of commencement.
28
                                              2
     Case 2:18-cv-08420-RGK-PJW Document 72 Filed 01/31/20 Page 3 of 5 Page ID #:471



 1          Being part of 50 Vara Block No. 267. APN: Lot 008, Block
            0097.
 2
            6.    The government has indicated that the Union Property is
 3
      titled in the name of Michael G. Lacey.         Other than the government’s
 4
      lis pendens, there are no other recorded interests in the property.
 5
            7.    The government shall cause the Union Property to be sold at
 6
      the highest available reasonable price.         Within 30 days of taking
 7
      such custody, possession, and control, the government shall undertake
 8
      to list for sale to the public the Union Property with the Multiple
 9
      Listing Service, and/or any other similar form, and shall attempt to
10
      procure a ready, willing and able buyer.         The listing agent(s) for
11
      the Union Property shall be a licensed real estate broker with
12
      experience selling properties in the area where the Union Property is
13
      located.    The listing price of the Union Property shall not be less
14
      than $5,000,000.     The minimum price to be accepted for the purchase
15
      of the Union Property is $5,000,000 unless the parties agree in a
16
      signed writing to a lesser amount.
17
            8.    At least three days prior to the close of escrow with
18
      respect to any attempted sale of the Union Property pursuant to the
19
      parties’ stipulation, the government shall deliver to the escrow
20
      agent a conditional withdrawal of its lis pendens recorded against
21
      the Union Property.      This conditional withdrawal may be recorded only
22
      if the terms of this agreement have been completely satisfied.            The
23
      proceeds of the sale of the Union Property shall be distributed as
24
      follows:
25
                  a.    First, payment to the San Francisco County Tax
26
      Collector of all outstanding real property taxes up to the date of
27
      closing of escrow;
28
                                              3
     Case 2:18-cv-08420-RGK-PJW Document 72 Filed 01/31/20 Page 4 of 5 Page ID #:472



 1                 b.   Second, to the extent funds remain, payment of all

 2    costs of escrow and sale, including real estate sales commissions and

 3    applicable fees triggered by the sale of the Union Property and the

 4    government’s actual costs incurred in preparing the Union Property

 5    for sale (including but not limited to utilities and insurance

 6    payments);

 7                 c.   Third, to the extent funds remain, payment to any

 8    management company for any outstanding dues and payment to any home

 9    owner’s association (“HOA”) for all fees due on the Union Property at

10    the time of sale;

11                 d.   Fourth, to the extent funds remain, payment to any

12    secured lienholders whose security interests were recorded prior to

13    recording of the government’s lis pendens in this action;

14                 e.   Fifth, to the extent funds remain, payment to the

15    government for any expenses related to the preparation for sale and

16    sale of the Union Property; and

17                 f.   Sixth, as to any remaining funds (the “net proceeds”),

18    the parties agree that the net proceeds shall constitute the

19    substitute res in place of the Union Property.          The net proceeds

20    shall be wired from escrow directly to an interest-bearing account to

21    be designated by the government, where such funds shall be held

22    pending resolution of this forfeiture action.          The government shall

23    provide wiring instructions directly to the escrow company handling

24    the sale of the Union Property.        Following delivery of the net

25    proceeds to the interest-bearing account, the government shall notify

26    the parties and this Court of the amount that has been deposited as

27    the substitute res by filing a notice with the Court.

28
                                              4
     Case 2:18-cv-08420-RGK-PJW Document 72 Filed 01/31/20 Page 5 of 5 Page ID #:473



 1          9.    The Court shall retain jurisdiction over the Union Property

 2    to effectuate the terms of the sale and resolve any issues or

 3    disputes that may arise regarding the interlocutory sale of the

 4    property until the sale is concluded.

 5
      DATED: January 31, 2020                  _______________________________
 6                                             THE HONORABLE R. GARY KLAUSNER
                                               UNITED STATES DISTRICT COURT JUDGE
 7

 8
      Submitted by:
 9
      NICOLA T. HANNA
10    United States Attorney
      BRANDON D. FOX
11    Assistant United States Attorney
12    Chief, Criminal Division
      STEVEN R. WELK
13    Assistant United States Attorney
      Chief, Asset Forfeiture Section
14

15      /s/John J. Kucera
16    JOHN J. KUCERA
      DANIEL G. BOYLE
17    Assistant United States Attorney
      Attorneys for
18    UNITED STATES OF AMERICA
19

20

21

22

23

24

25

26

27

28
                                              5
